 McDERMOTT FABRICATORS, DIV. J. RAY McDERMOTT & CO. 331Construction Company, described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic,and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the freeflow thereof.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Claude Everett Construction Company, a Texas corporation,isan employerengaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Respondent is a labor organization within the meaning of Section 2(5) ofthe Act.3.TheRespondent committed unfair labor practices within the meaning of Sec-tion8(b)(7)(C)of theAct bypicketing Claude Everett Construction CompanysinceMarch 16, 1961,with an object of forcing or requiringClaude Everett Con-struction Company to recognize or bargain with the Respondent as the representa-tive of its employees,and forcing or requiring the employees of Claude EverettConstruction Company to accept or select it as their collective-bargaining representa-tive, although the Respondent was not then certified as the representativeof ClaudeEverett Construction Company's employees and did not file a petition under Section9(c) of theAct within30 days from the commencement of its picketing.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]McDermott Fabricators,a Division of J. Ray McDermott & Co.,Inc.andInternationalBrotherhood of Boilermakers, IronShip Builders, Blacksmiths,Forgers and Helpers,AFL-CIO,Charging Party.CasesNos. 15-C^1-1442 and 15-Cf1-1530.March 16, 1960DECISION AND ORDEROn March 31, 1960, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in his Intermediate Report.The TrialExaminer also found that Respondent had not engaged in certainunfair labor practices alleged in the complaints.Thereafter, the Re-spondent and the General Counsel filed exceptions to the IntermediateReport with supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].136 NLRB No. 20. 332DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.TheBoard has considered the Intermediate Report, the exceptions andbriefs, and the entire record in these cases.Respondent contends that the Board lacks jurisdiction to adjudge itguilty of the unfair labor practices complained of because the Inter-national was not in compliance with the filing requirements of Section9(f), (g), and (h) of the Labor Management Relations Act of 1947.1In support of its position Respondent offered to litigate both the factand the necessity of compliance of the International and of variousof its subordinate organizations. It sought, by appropriate motion,and by requests for subpenas, to compel Board officials to producedocuments, and officials of the International and its subordinate organi-zations to give testimony, relating to the compliance status of theseorganizations.The motion to produce was denied and the subpenas,with one exception, were revoked by the Trial Examiner.In his Intermediate Report, the Trial Examiner finally denied Re-spondent's motion to dismiss the complaints for lack of complianceon the grounds that the International was a party in interest and hadfiled the charges in furtherance of such interest; it was not frontingfor a noncomplying organization; 2 and it had been found to be incompliance at all times material hereto by the Board inComplianceStatus of International Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers, and Helpers, AFL-CIO,123 NLRB492.3Respondent excepts to that ruling on the ground that, as it was nota party to that case, the decision therein is not binding on it, and that,in any event, the Board erred in finding the International to be incompliance. It therefore renews its motion to dismiss the complaints.Further Respondent cites decisions of the Fifth Circuit Court ofAppeals inN.L.R.B. v. Plant City Welding & Tank Co.,'as requiringdismissal of the complaints herein.We agree that the complaints must be dismissed. In the cited deci-sions the court granted a respondent company's motion for review of1These provisions were repealed on September 14, 1959 (Labor-Management Reportingand Disclosure Act of 1959, 73 Stat 519, Title II, Sec 201(d)). They apply, however, tocomplaint proceedings in which the complaints issued prior to that date.2 Inasmuch as there is ample support in the record for this finding and as it is wellestablished that organizations subordinate to an International need not be in compliancein order for the International to be adjudged in compliance, we deny Respondent's motionto dismissinsofar as it is based on the alleged lack of compliance of organizations sub-ordinate to the International8 Therein, the Board, Member Fanning dissenting, found that the International was incompliance during its fiscal years 1953 through 1957, notwithstanding that it filed formNLRB-1085, stating it had distributed copies of the financial report filed with the Depart-ment of Labor, prior to the time such copies were actually distributed by publication inits Journal, and notwithstanding that fewer copies of the Journal were published than thenumber ofmembers on its rolls*275 F. 2d 859 (1960) ;281 F. 2d 688 (1960). McDERMOTT FABRICATORS, DIV. J. RAY McDERMOTT & CO. 333the Board's administrative determination of the compliance status ofthe International.'In so doing, it stated that :It is well settled that the non-compliance of the complainingunion may be asserted as a defense to enforcement of a Boardorder adjudging the respondent guilty of unfair labor practices.Labor Board v. Coca-Cola Bottling Co., 1956, 350 U.S. 264;Labor Board v. Highland Park Co., 1951, 341 U.S. 322. Conse-quently even though we-agree that this rule . . . possibly doesnot permit inquiry into theaccuracyof reports filed pursuantto Section 9(f) and (g), it certainly does permit inquiry into thesufficiencyof those filings.For the Coca-Cola case,supra,heldthat the fact of filing is open to inquiry, and the sufficiency of afiling goes to the question of whether, in law, there has been afiling.Accordingly, the court ordered the Board to file with it a more definitecertified list adequately describing the various documents, exhibits,and testimony involved in the compliance determination.The Boardfiled such a list, and it appearing therefrom that the Board had notitself reviewed all such materials but had instead relied upon thereport of the administrative investigation submitted by its RegionalAttorney, the court remanded the case to the Board to pass uponthe sufficiency of the filings.Thereafter the Board did review the materials forming the basis ofthe "report of administrative investigation." It concluded that thoughsuch materials showed that the International was in compliance at alltimes up to June 30, 1957, it was not in compliance during its fiscalyear ending June 30, 1958. The basis for that determination was thelack of anything "in the record to suggest that the International tookany actions designed to make available to its members copies of thefinancial report on the form required by the new regulations [of theDepartment of Labor]." 8 As under Section 9(f) and (g) the Boardhad no discretion to accept anything less than the availability to theunion membership of the financial report in the form required by theDepartment of Labor, the Board there concluded that it could not findthe International to be in compliance for the fiscal year ending June 30,1958.Accordingly, it dismissed the complaint in thePlant City Weld-s The motion was made as a cross petition to the Board's petition for enforcement ofitsOrder"This failure was crucial with respect to the publication of the financial report cover-ing the fiscal year ending June 30, 1957, but not of previous reports, because in 1957 theDepartment of Labor issued new regulations prescribing a new mandatory form-on whichthe fiscal reports required by Section 9(f) were to be made, doing away with the oldprocedure which permitted the filing of the annual financial report prepared by most unions,in lieu thereof.Though the International had filed the new report form with the Depart-ment, it had also filed its annual report and made only the latter available to its membersby publication in its Journal. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDingcase,? because it had issued at a time when the International, theCharging Party, was not in compliance.In the instant case, the complaints issued on February 25, 1959, andMay 11, 1959, at a time when the Board had administratively deter-mined that the International was in compliance for the fiscal year im-mediately following the one involved in thePlant City Weldingcase.This determination was based, in pertinent part, on the Board's receiptof a Department of Labor postal card stating that the Internationalhad filed a financial report on the form required by the Department ofLabor regulations, and the filing of NLRB Form 1085 by the Inter-national, stating that it filed the necessary financial report with the De-partment of Labor, sand had made it available to its members by publi-cation in its Journal.'Examination of the October 1958 issue of itsofficial Journal' reveals, however, that in 1958, as it had done in pre-vious years, the International had published onlya summaryof its an-nual financial report.The published report entitled "Financial Report1957-1958" consisted of four sections entitled "Summary of Funds(July 1, 1957 to June 30, 1958)," "Building Funds," "National Tran-sient Members Fund," and "National Transient Members Field Dues."The accompanying letter to the members stated that the summary ofthe annual financial report appears in order that the Internationalmay fully comply with the intent and purposes of the filing require-ments of the Act and that every member is at liberty to examine thedetailed financial report in the possession of his financial secretary.Thus it appears that, in 1958, the International followed the samepractice and procedure that it had followed in 1957 and the years pre-vious.That procedure suffered the same defect in 1958 as in 1957,namely that nowhere does it appear that the International made avail-able to its members copies of its financial reports on the form requiredby Department of Labor regulations.Accordingly, as the Board hasdetermined that it cannot accept as compliance anything less than theavailability of financial reports on the forms required by the Depart-ment of Labor, and as the court has determined that the sufficiency ofthe filing, upon which the Board's administrative determinations ofcompliance are based, are subject to review, we are constrained to findthat the International was not in compliance with the filing require-ments of Sections 9(f) and (g) at the time the complaints hereinissued.We shall therefore dismiss the complaints.[The Board dismissed the complaints.]7Plant City Weldsng and Tank Company,133 NLRB 10928The International had received an additional 30-day extension of time in which to filethe above reports and NLRB Form 1085 in order to enable it to publish"copies" of thefinancial report in its October issue of its Journal9 Boilermakers Blacksmiths Journal, October 1958, vol 70,No. 10,pp 22-23.